Title: To Benjamin Franklin from Benjamin Franklin Bache, [on or after 3 October 1782]
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Mon cher grand Papa,
[on or after October 3, 1782]
J’ai reçu Par Mr Griffiths la lettre de mon cousin du 18 Septembre avec le livre que vous avez eu la bonté de m’énvoyér. J’en ferai un bon usage et je veux en apprendre plusieurs Morceaux me conseille de faire je vous envoye vôtre portrait fait de ma main d’après la gravure que vous m’avez envoyé la paix ne se fait pas et c’est ce qui me fait beaucoup de peine mais j’espere que quand elle sera faite vous viendrez a Genêve comme vous me l’avez promis il y a bien longtems que je n’ai eu des nouvelles de mes parents c’est pour quoi j’en attends tous les jours mais c’est en vain vous me ferez plaisir de m’apprendre les principales nouvelles dans vôtre premiere lettre (car a Geneve on en apprend guere que des fausses) ou par mon cousin a qui vous ferez bien mes Compliments.
Je suis Mon cher Grand Papa Vôtre très humble et très Obeissant Petit Fils
Benjamin Franklin Bache
 
Addressed: A Monsieur / Monsieur Franklin Ministre / Plenipotentiaire des états unis / dAmerique auprès de sa majésté / très chretienne / A Passy près Paris
